Ames, J.
We find no error in the rulings of the presiding judge. It is true that the dwelling-house was the property of the wife, but it was also the domicil of the family, and as such was under the legal control of the defendant, who was the head of the family. Commonwealth v. Wood, 97 Mass. 225. Commonwealth v. Kennedy, 119 Mass. 211. The statutes which have been passed to enlarge the rights and privileges of married women have made no change in the law in that respect. Commonwealth v. Barry, 115 Mass. 146. Primd facie, the husband *32is able to prevent the wife from making an illegal use of the family dwelling-house. The jury were instructed that, if the circumstances were such that they believed he did not in fact permit and suffer such use, he could not be convicted. This instruction was all that, upon this point, the case required.

Exceptions overruled.